In a condemnation proceeding under the Suffolk County Improvement Act (L. 1927, eh. 190, as amd.), claimant Justine L. Lambert appeals from an order of the Supreme Court, Suffolk County, entered November 3, 1965, which denied her motion to strike out interrogatories propounded by the claimant Board of Trustees of the Town of Huntington and directed her to serve answers to said interrogatories. Both claimants assert title to the same real property. Appeal dismissed, without costs. The order appealed from is an intermediate order and under section 29 of the statute (L. 1927, ch. 190, as amd.) no appeal lies therefrom. (Matter of County of Suffolk v. Trustees of Town of Brookhaven, 19 A D 2d 626, mot. for lv. to app. den. 13 N Y 2d 599; cf. Great Neck Water Auth. v. Citizens Water Supply Co. of Newtown, 12 N Y 2d 167, 173.)
Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.